Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: None of the prior art made of record discloses, teaches, or suggests the claimed invention. In particular, newly cited JP 2020-092800 A (see also computer generated English translation) discloses a washing apparatus comprising a frame (outer structure of the apparatus, see Figures 1-14), first and second tracks coupled to the frame (see Figures 13-15; 131, 132, or 141, 142, 143 or 151, 152, 153), and first and second cleaning work units (135; or 157 and 158) coupled to the first track so that they can move horizontally between opposing longitudinal ends of the track (Figures 13-15). A cleaning work unit can be a rotating brush (11). The first and second cleaning work units are intended to be mounted to the same rail for efficiency (see third to last paragraph on page 5 and second to last paragraph on page 6 of the English translation). JP 2020-092800 A does not disclose that the second brush is coupled to the second track while the first brush is coupled to the first track or that the brushes of the cleaning work units have a rotational axis in a vertical axis. JP 2020-092800 A is similar to previously cited WO 2013/105001 A that has first and second brushes (22) coupled to the same track.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg